 



Exhibit 10.38
APPLIED MATERIALS, INC.
GLOBAL EXECUTIVE INCENTIVE PLAN

1



--------------------------------------------------------------------------------



 



         
SECTION 1 ESTABLISHMENT AND PURPOSE
    2  
 
       
1.1 Purpose
    2  
 
       
SECTION 2 DEFINITIONS
    2  
 
       
2.1 “Actual Award”
    2  
 
       
2.2 “Base Salary”
    2  
 
       
2.3 “Business Unit VP”
    2  
 
       
2.4 “Committee”
    2  
 
       
2.5 “Company”
    2  
 
       
2.6 “Disability”
    2  
 
       
2.7 “Earnings Per Share”
    2  
 
       
2.8 “Executive”
    3  
 
       
2.9 “Individual MBOs”
    3  
 
       
2.10 “Maximum Award”
    3  
 
       
2.11 “Participant”
    3  
 
       
2.12 “Payout Formula”
    3  
 
       
2.13 “Performance Goals”
    3  
 
       
2.14 “Plan Year”
    3  
 
       
2.15 “Retirement”
    3  
 
       
2.16 “Target Award”
    3  
 
       
SECTION 3 SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
    3  
 
       
3.1 Selection of Participants
    3  
 
       
3.2 Determination of Performance Goals
    4  
 
       
3.3 Determination of Target Awards
    4  
 
       
3.4 Determination of Payout Formula or Formulae
    4  
 
       
3.5 Determination of Actual Awards
    4  
 
       
SECTION 4 PAYMENT OF AWARDS
    5  
 
       
4.1 Right to Receive Payment
    5  
 
       
4.2 Timing of Payment
    5  
 
       
4.3 Form of Payment
    5  

 



--------------------------------------------------------------------------------



 



         
SECTION 5 ADMINISTRATION
    5  
 
       
5.1 Committee is the Administrator
    5  
 
       
5.2 Delegation by the Committee
    5  
 
       
5.3 Committee Authority
    5  
 
       
5.4 Tax Withholding
    6  
 
       
SECTION 6 GENERAL PROVISIONS
    6  
 
       
6.1 Nonassignability
    6  
 
       
6.2 No Effect on Employment
    6  
 
       
6.3 No Individual Liability
    6  
 
       
6.4 Severability; Governing Law
    6  
 
       
6.5 Affiliates of the Company
    6  
 
       
SECTION 7 AMENDMENT AND TERMINATION
    6  
 
       
7.1 Amendment and Termination
    6  

 



--------------------------------------------------------------------------------



 



APPLIED MATERIALS, INC.
GLOBAL EXECUTIVE INCENTIVE PLAN
Section 1
ESTABLISHMENT AND PURPOSE
1.1 Purpose. Applied Materials, Inc. having established the Applied Materials,
Inc. Global Executive Incentive Plan (the “Plan”) effective as of September 6,
2000, hereby amends and restates the Plan effective as of December 10, 2004. The
Plan is intended to increase shareholder value and the success of the Company by
motivating executives (a) to perform to the best of their abilities, and (b) to
achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing such executives with incentive awards based on the achievement of
goals relating to their individual performance, the performance of the
individual’s business unit and the performance of the Company.
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1 “Actual Award” means as to any Plan Year, the actual award (if any) payable
to a Participant for the Plan Year. Each Actual Award is determined by the
Payout Formula for the Plan Year, subject to the Committee’s authority under
Section 3.5 to reduce or increase the award otherwise determined by the Payout
Formula.
2.2 “Base Salary” means as to any Plan Year, 100% of the Participant’s
annualized salary rate on the last day of Plan participation during the Plan
Year. A weighted average annualized salary rate will be used for certain mid
Plan Year status changes including but not limited to part-time schedules,
transfers to other countries and job scope reductions. Such Base Salary shall be
before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
2.3 “Business Unit VP” Business Unit Vice President means the top level
executive of a unit (“unit” is determined at the beginning of the plan year by
the committee and generally includes Product Groups, Accounts & Support
Functions)
2.4 “Committee” means the CEO or a committee appointed by the CEO to administer
the Plan.
2.5 “Company” means Applied Materials, Inc., a Delaware corporation.
2.6 “Disability” means a permanent and total disability determined in accordance
with uniform and nondiscriminatory standards adopted by the Committee from time
to time.
2.7 “Earnings Per Share” means as to any Plan Year, the Company’s Net Income or
a business unit’s Pro Forma Net Income, divided by a weighted average number of
common shares outstanding and dilutive common equivalent shares deemed
outstanding.

2



--------------------------------------------------------------------------------



 



2.8 “Executive” means any employee in Global Job Group Senior Executive through
x50 with the title of Director, Senior Director, Managing Director, Appointed
Vice President, Corporate Vice President, Group Vice President, Senior Vice
President or Executive Vice President.
2.9 “Individual MBOs” means as to a Participant for any Plan Year, the objective
and measurable goals set by a “management by objectives” process and approved by
the Committee at their discretion or the Business Unit Vice President at his/her
discretion.
2.10 “Maximum Award” means as to any Participant for any Plan Year, the maximum
amount that may be paid to a participant for any Plan Year.
2.11 “Participant” means as to any Plan Year, an executive who has been selected
by and in the discretion of the Committee or the Business Unit Vice President
for participation in the Plan for that Plan Year.
2.12 “Payout Formula” means as to any Plan Year, the formula or payout matrix
established by the CEO or the Committee in order to determine the Actual Awards
(if any) to be paid to Participants. The formula or matrix may differ from
Participant to Participant and may differ from year to year.
2.13 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion for Officers) or the Business Unit Vice
President (at his/her discretion for non- Officer executives) to be applicable
to a Participant for a Plan Year. As determined by the CEO, Committee or the
Business Unit Vice President, the Performance Goals applicable to each
Participant shall provide for a targeted level or levels of achievement using
both financial and operational performance measures. The Performance Goals may
differ from Participant to Participant.
2.14 “Plan Year means the fiscal year of the Company.
2.15 “Retirement” means, with respect to any Participant, a termination of his
or her employment with the Company and all affiliates pursuant to any retirement
program adopted by the Company.
2.16 “Target Award” means the target award payable under the Plan to a
Participant for the Plan Year, expressed as a percentage of his or her Base
Salary, as determined by the Committee or the Business Unit Vice President in
accordance with Section 3.3.
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1 Selection of Participants. At the start of each fiscal year, the Committee
in its sole discretion, shall select the executives of the Company who shall be
Participants for the Plan Year. Participation in the Plan is in the sole
discretion of the Committee and on a Plan Year by Plan Year basis. Accordingly,
an executive who is a Participant for a given Plan Year in no way is guaranteed
or assured of being selected for participation in any subsequent Plan Year or
Years. Additionally, at the start of each fiscal year the Business Unit Vice
President shall select the

3



--------------------------------------------------------------------------------



 



executives of the Company (below the Officer level) who shall participate in the
Plan. Participation below the Officer level is at the full discretion of the
Business Unit Vice President, and on a Plan Year by Plan Year basis.
Accordingly, an executive who is a Participant for a given Plan Year in no way
is guaranteed or assured of being selected for participation in any subsequent
Plan Year or Years. Any level of Executive who participates in the Plan is not
eligible for any other Company incentive Plan (milestone Plans, Profit Sharing,
etc.). An executive must be enrolled in the Plan by the last business day of the
third fiscal quarter in order to be eligible to participate in the Plan for that
fiscal year.
3.2 Determination of Performance Goals. The Committee, in its sole discretion,
shall establish the Performance Goals for each Officer Participant for the Plan
Year. Such Performance Goals shall be set forth in writing. The Business Unit
Vice President, in his/her sole discretion, shall establish the Performance
Goals for each non- Officer Executive Participant for the Plan Year. Such
Performance Goals shall be set forth in writing.
3.3 Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Executive Officer Participant. The CEO or the
Committee in its sole discretion shall determine each Participant’s Target
Award, and each Target Award shall be set forth in writing. The Business Unit
Vice President, in his/her sole discretion, shall establish a Target Award for
each non- Officer Executive Participant. Each non-Officer Executive
Participant’s Target Award shall be determined by the Business Unit Vice
President in his/her sole discretion, and each Target Award shall be set forth
in writing.
3.4 Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. Each Payout
Formula shall (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Plan Year are
achieved, and (d) provide for an Actual Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, no Participant’s Actual Award under the Plan may exceed his or her
Maximum Award. In addition, no payments shall be made under the Plan if the
Company does not achieve a profit before tax of 10%. If the Company’s profit
before tax is greater than 5% but less than 10%, Plan participants will receive
a payout equal to the US profit sharing rate.
3.5 Determination of Actual Awards . After the end of each Plan Year, the
Committee (for Executive officers) or the Business Unit Vice President (for non-
Officer Executives) shall determine the extent to which the Performance Goals
applicable to each Participant for the Plan Year were achieved or exceeded. The
Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance. Notwithstanding any contrary
provision of the Plan, (a) the Committee, in its sole discretion, or the
Business Unit Vice President (for non-Officer executives) in his/her sole
discretion may increase, eliminate or reduce the Actual Award payable to any
Participant that which otherwise would be payable under the Payout Formula. If a
Participant terminates employment with the Company prior to the end of the
fiscal year for a reason other than Retirement, Disability or death, he or she
shall

4



--------------------------------------------------------------------------------



 



not be entitled to the payment of an Actual Award for the Plan Year. An Award
will be paid within two and one-half calendar months of the end of the Plan year
to the estate of a deceased Participant, or to any Participant who terminates
employment on account of retirement or disability during the Plan Year. The
award will be determined based on the participant’s level of achievement against
the Performance Goals and is at the full discretion of the Committee. For
Participants who are not enrolled in the Plan for a full Plan year due to leave
of absence or disability, the award will be determined based on the
participant’s level of achievement against the Performance Goals and is at the
full discretion of the Committee. For Participants who join the Plan after the
start of the Plan Year, but before the last business day of the third fiscal
quarter, the Target Award will be pro-rated for their time in the Plan (a
partial month shall be treated as a full calendar month) and the Payout Formula
shall be applied to the pro-rated Target Award and the level of actual
performance.
PAYMENT OF AWARDS
4.1 Right to Receive Payment Each Actual Award that may become payable under the
Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.
4.2 Timing of Payment. Payment of each Actual Award shall be made within two and
one-half calendar months after the end of the Plan Year during which the Award
was earned (other then employees on personal leave of absence on the last day of
the Plan Year). In the case of Plan Participants who were on personal leave of
absence, on the last day of the Plan Year, the payout will not be made until the
employee has returned to work for 90 days.
4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum.
ADMINISTRATION
5.1 Committee is the Administrator. The Plan shall be administered by the
Committee.
5.2 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more officers or employees of the
Company. As of the effective date of the Plan and until otherwise determined by
the Committee, each Business Unit Vice President shall exercise the powers of
the Committee under Section 3, but only with respect to Executives and
Participants who are direct reports of the Business Unit Vice President.
Notwithstanding the preceding, each decision, action or determination under the
Plan by any Business Unit Vice President shall be subject to change by the
Committee.
5.3 Committee Authority the Committee shall have all discretion and authority
necessary or appropriate to administer the Plan and to interpret the provisions
of the Plan. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration or application
of the Plan (or any delegate of the committee) shall be final,

5



--------------------------------------------------------------------------------



 



conclusive, and binding upon all persons, and shall be given the maximum
deference permitted by law.
5.4 Tax Withholding The Company shall withhold all applicable taxes from any
payment, including (but not limited to) any income, payroll, employment or other
taxes
GENERAL PROVISIONS
6.1 Nonassignability. A Participant shall have no right to assign or transfer
any interest under this Plan.
6.2 No Effect on Employment. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon any Participant for the continuation
of his or her employment for any Plan Year or any other period. Employment with
the Company is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during a
Plan Year such exercise occurs, to terminate any individual’s employment with or
without cause, and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant.
6.3 No Individual Liability. No member of the Committee or the Board, or any
officer or employee of the Company, shall be liable for any determination,
decision or action made in good faith with respect to the Plan or any award
under the Plan.
6.4 Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision shall not affect the other provisions
of the Plan, and the Plan shall be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.
6.5 Affiliates of the Company. Requirements referring to employment with the
Company or payment of awards may, in the Committee’s discretion, be performed
through the Company or any affiliate of the Company.
AMENDMENT AND TERMINATION
7.1 Amendment and Termination. The Committee may amend or terminate the Plan at
any time and for any reason.

6